STATE OF MICHIGAN

                            COURT OF APPEALS



CITY OF EAST GRAND RAPIDS,                                           UNPUBLISHED
                                                                     April 11, 2017
               Plaintiff-Appellee,

v                                                                    No. 329259
                                                                     Kent Circuit Court
TREVOR ALLEN VANDERHART,                                             LC No. 14-010058-AR

               Defendant-Appellant.


Before: MURPHY, P.J., and SAWYER and SWARTZLE, JJ.

MURPHY, P.J. (concurring).

         I agree with the lead opinion that we should affirm the circuit court’s ruling reversing the
district court’s decision to set aside defendant’s jury-trial conviction of operating a motor vehicle
while intoxicated, MCL 257.625(1)(b). I respectfully disagree, however, with the analysis of the
lead opinion. I cannot conclude that a single dim taillight equates to “an unsafe condition as to
endanger a person” for purposes of MCL 257.683(1). Instead, I would hold that the circuit court
employed the correct analysis. Accordingly, I concur.

        “A police officer on reasonable grounds shown may stop a motor vehicle and inspect the
motor vehicle, and if a defect in equipment is found, the officer may issue the driver a citation
for a violation of a provision of sections 683 to 711.” MCL 257.683(2). Section 686 concerns
rear lamps, i.e., taillights, and provides in pertinent part:

               (1) A motor vehicle . . . shall be equipped with at least 1 rear lamp
       mounted on the rear, which, when lighted as required by this act, shall emit a red
       light plainly visible from a distance of 500 feet to the rear.

               (2) Either a tail lamp or a separate lamp shall be constructed and placed
       so as to illuminate with a white light the rear registration plate and render it
       clearly legible from a distance of 50 feet to the rear. A tail lamp or tail lamps,
       together with any separate lamp for illuminating the rear registration plate, shall
       be wired so as to be lighted whenever the head lamps or auxiliary driving lamps
       are lighted. [MCL 257.686 (emphasis added).]




                                                -1-
        In People v Williams, 236 Mich. App. 610; 601 NW2d 138 (1999), the police stopped a
motor vehicle that had an inoperative passenger-side taillight; the taillight on the driver’s side of
the car worked properly. This Court construed MCL 257.686(1) and (2) and held as follows:

               The plain language of subsection 686(1) states that all motor vehicles must
       be “equipped with” at least one “rear lamp.” There is no dispute that defendant's
       automobile satisfied this requirement, because it was equipped with two tail
       lamps. The language of the second sentence of subsection 686(2) is less clear.
       Arguably, it could be read to provide either (1) that a tail lamp must be wired so
       as to be lighted as specified in order to comply with the Vehicle Code—the
       implication being that an automobile with a tail lamp not wired so as to be lighted
       as specified would be in violation of the Vehicle Code—or (2) that an automobile
       must be equipped with at least one tail lamp wired so as to be lighted as specified
       in order to be in compliance with the Vehicle Code.

                We think the first reading comes closer to producing an harmonious
       whole. If the Legislature intended the second sentence of subsection 686(2) to
       mean only that an automobile must have one operative tail lamp in order to be in
       compliance with the Vehicle Code, the words “or tail lamps” would be rendered
       nugatory. On the other hand, under the first reading of subsection 686(2), the
       words “a tail lamp” would refer to those motor vehicles “equipped with” only one
       tail lamp, while the words “tail lamps” would refer to those motor vehicles
       “equipped with” multiple tail lamps. Accordingly, the first reading is
       preferable. Moreover, we believe that the first reading best accomplishes the
       purpose of the Vehicle Code, which is to promote traffic safety. Under the second
       reading of subsection 686(2), an automobile equipped with multiple tail lamps—
       and therefore presumably intended to function with multiple tail lamps—would be
       in compliance with the Vehicle Code even if one of its tail lamps was
       inoperative. Conversely, under the first reading of subsection 686(2), all tail
       lamps intended for use on an automobile would have to be operative in order for
       the automobile to be in compliance with the Vehicle Code. We assume that when
       multiple tail lamps are included in an automobile's design, they are intended, in
       part, to function together to enhance safety.

               For the reasons stated, we conclude that a motor vehicle equipped with
       multiple tail lamps is in violation of subsection 686(2) of the Vehicle Code if one
       or more of its tail lamps is inoperative. Therefore, we hold that the trial court
       erred as a matter of law in determining that the Vehicle Code provided no basis
       for the traffic stop. [Williams, 236 Mich. App. at 613-615 (citations omitted).]

          In this case, defendant’s vehicle was equipped with the standard two taillights, and while
the passenger-side taillight was operating or functioning, it was not doing so fully, as the taillight
was significantly dimmer than the other taillight. MCL 257.686(2), as interpreted by the panel in
Williams, required defendant’s vehicle’s two taillights to be “lighted,” given that the head lamps
were lit when defendant was pulled over by the officer. It is reasonable to conclude that the
Legislature, in using the word “lighted” in that context, intended for taillights to be properly or
fully lit when a car’s headlights are turned on. A sound argument can be made that a defective or

                                                 -2-
malfunctioning taillight violates MCL 257.686(2), even though some light may still emanate
from the taillight. Williams does not preclude that construction; rather, it tends to lend support
for such an interpretation, given the Court’s aim to accomplish the purpose of the Vehicle Code,
which is to promote traffic safety. Williams, 236 Mich. App. at 614.

         Nevertheless, assuming, without ultimately deciding, that MCL 257.686(2) cannot serve
as a legal basis for the officer to have stopped defendant’s vehicle for the dim or malfunctioning
taillight, the officer’s belief to the contrary constituted a reasonable mistake of law. See People v
Dunbar, 499 Mich. 60, 71 n 9; 879 NW2d 229 (2016) (“[A] police officer’s reasonable suspicion
supporting a traffic stop may rest on a ‘reasonable mistake of law.’ ”) (Quoting Heien v North
Carolina, 574 US __; 135 S. Ct. 530, 536; 190 L. Ed. 2d 475 [2014].) There certainly is sufficient
ambiguity in MCL 257.686(2) to support this conclusion. My analysis is generally consistent
with that employed by the circuit court.1

       In sum, I respectfully concur.

                                                              /s/ William B. Murphy




1
  The lead opinion definitively determines that for taillights to be "lighted" for purposes of MCL
257.686(2), they must emit a light visible from 500 feet away, as alluded to in MCL
257.686(1). I cannot state that this interpretation is wrong, but one could reasonably argue that
the lead opinion conflates subsections (1) and (2) of MCL 257.686, effectively requiring both
taillights on a motor vehicle to emit a red light that can plainly be seen from a distance of 500
feet, even though the Legislature, for whatever reason, plainly and specifically insisted that just
one taillight emit a light from that distance. The bottom line is that MCL 257.686(2) can be
construed in multiple ways that are reasonable, rendering it ambiguous and susceptible to a
reasonable mistake of law by an officer.




                                                -3-